                     Case 1:18-cv-07575-LJL Document 22 Filed 05/14/20 Page 1 of 1
         THE WEITZ LAW FIRM, P.A.
                                                                                  Bank of America Building
                                                                             18305 Biscayne Blvd., Suite 214
                                                                                    Aventura, Florida 33160
         March 18, 2020

         VIA CM/ECF
         Honorable Judge Paul A. Crotty
         United States District Court
         Southern District of New York
         500 Pearl Street - Courtroom 14C
         New York, New York 10007

                        Re:    Benedetto v. AINSPH, LLC d/b/a The Ainsworth, et al.
                               Case 1:18-cv-07575-PAC

         Dear Judge Crotty:

                The undersigned represents the Plaintiff in the above-captioned case matter.

                Due to the ongoing health crisis caused by the COVID-19 pandemic, and the tumultuous
         economic effects it is causing to virtually all businesses open to the public (including possible
         complete closures), such as the business involved in this matter, Plaintiff’s undersigned counsel
         hereby respectfully requests that the Court grant a thirty (30) day stay of all deadlines and/or
         Conference in this matter.

                 Further, since undersigned counsel is based in Florida, an in-person Conference would require
         possible unsafe roundtrip travel from Florida to New York (in both of which official states of
         emergency has been declared). In fact, recently a passenger on a similar JetBlue flight from New
         York to Florida had tested positive for COVID-19. In addition, undersigned counsel suffers from an
         underlying asthmatic-type health condition which, potentially, would be adversely affected by the
         COVID-19 virus. However, in the event that the Court decides not to stay this matter, then, in the
         alternative, undersigned counsel respectfully requests that any future Conference be conducted
         telephonically, which is in accordance with SDNY’s Chief Judge Coleen McMahon’s recent March
         13, 2020 Standing Order that “Judges are strongly encouraged to conduct court proceedings by
         telephone or video conferencing where practicable.”

               The Court may wish to note that this is undersigned counsel's first request to stay this matter.
         Thank you for your consideration of this unexpected, but essential, request.

                                                      Sincerely,

                                                      By: /S/ B. Bradley Weitz             .
                                                          B. Bradley Weitz, Esq. (BW 9365)
This motion is denied as moot given the                   THE WEITZ LAW FIRM, P.A.
Court's Orders at Dkt. Nos. 19, 21.                       18305 Biscayne Blvd., Suite 214
                                                          Aventura, Florida 33160
SO ORDERED. 5/14/2020.                                    Tel.: (305) 949-7777
                                                           Fax: (305) 704-3877
                                                          Email: bbw@weitzfirm.com
